DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-14, 16-17, 19-26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng. (US 2019/0379506) in view of Tenny et al. (US 2018/0124673).
Regarding claims 1, 29, Cheng teaches a method for wireless communications at a user equipment (UE) wherein the UE typically includes memory and a processor to receiving TRP information from a Base Station (BS), and communicating with a plurality of TRPs based on the TRP information, where the TRP information identifies a correspondence between the plurality of TRPs and a plurality of Downlink (DL) Reference Signal (RS) resources, and where the TRP information includes at least one of a plurality of TRP Identifiers (IDs) [0006].. TRP information and parameters associated to TRP information are read as “signal characteristics” [0050]-[0051].., a UE may perform CSI reporting/measurement based on the TRP information [0055], [0059], [0079]-[0080]), wherein at least one signal characteristic of the one or more signal characteristics is associated with signal quality, signal timing, or both (i.e., the UE receives TRP information that includes identifiers for control resource set (CORSET), the UE performs CSI reporting/measurement based on the TRP information. The priority of the PDCCH candidates may be determined by (but not limited to) the quality of a CORESET.., when the UE receives multiple CORESETs from multiple TRPs at a slot or a non-slot, the UE may compare the most recent signal quality of the CORESETs, and perform BD and channel estimation based on the order of signal quality when the required number of BD or CCE channel estimation exceeds a threshold. In such a case, the UE may have a higher chance to decode the PDCCH because a PDCCH with a better signal quality has a higher priority to be decoded [0087]; measuring, based at least in part on the indication, the one or more signal 
Cheng further teaches an RRC configuration may include a specific indication allowing the UE to enable or disable the abovementioned TRP related feature (e.g., performing RS selection based on the TRP information for transmitting a Beam Failure Recovery Request (BFRQ)) ([0081], [0127]-[0129]). But Cheng fails to specifically teach  receiving, from a base station and responsive to the report, a TRP indication that indicates one or more selected TRPs of the one or more TRP candidates for the communication.   
1306, the UE retunes its radio to that of each of the target TRPs' UL frequencies in turn and transmits beacons to each of the target TRPs on the respective target TRP's UL frequency during a transmission gap pattern as instructed by the serving TRP. AT block 1308, the UE retunes to the source TRP's UL frequency. At block 1310, the UE determines whether a handover signal has been received. If, at block 1310, no handover signal is received, the method 1300 may end. If, at block 1310, the UE receives a handover signal, the method 1300 proceeds to block 1312 where the UE retunes its radio to the selected target TRP's UL frequency and begins communicating with the selected target TRP, after which, the method 1300 may end ([0071]-[0072]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have implemented the technique of Tenny within the system of Cheng in order to determine which TRP to select based on load balancing.                                                                  
Regarding claim 2, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches identifying the one or more TRP candidates based at least in part on the one or more signal characteristics (i.e., the UE may be configured with a TRP mapping table (e.g., included in the TRP information) to identify the TRP(s) that transmits the DL RS(s) [0077]-[0079]).
Regarding claim 3, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches identifying the one or more TRP candidates based at least in part on one or more timings associated with the one or more TRPs (i.e., [0050] The TRP information may help a UE to identify the correspondence between multiple TRPs and DL RS resources such as Synchronization Signal Blocks (SSBs),... With the TRP 
Regarding claim 4, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches transmissions from the one or more TRP candidates are configured for simultaneous reception at the UE (i.e., the UE's capability supports a simultaneous transmission function (e.g., the UE is able to transmit multiple PUCCHs at the same time), the UE may select multiple activated UL beams as the particular spatial relation information indicators for PUCCH transmission [0062], [0085]-[0086]). 
Regarding claim 5, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches identifying the one or more TRP candidates based at least in part on the one or more measurements comprises: identifying the one or more TRP candidates based at least in part on one or more timing differences between the one or more TRPs ([0051], [0074], [0085]). 
Regarding claim 6, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches determining a ranking associated with each TRP of the plurality of TRPs, wherein the one or more TRP candidates are identified based at least in part on the ranking associated with each TRP ([0055], [0086]). 
Regarding claim 7, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches determining the ranking associated with each TRP comprises: determining the ranking associated with each TRP based at least in part on the one or more measurements associated with each TRP ([0055], [0086]-[0087]). 

Regarding claim 12, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches transmitting the report comprises: transmitting one or more respective device identifiers associated with the one or more TRP candidates (i.e., the TRP ID "01" for the SCell#0 means that the DL channel from the TRP#1 of the SCell#0 may be preempted by another transmission (e.g., a transmission from another service). Similarly, the TRP ID "101" for the SCell#1 means that the DL channel from both of the TRP#1 and the TRP#3 of the SCell#1 may be preempted by another transmission [0121]-[0122]).
Regarding claim 13, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches receiving an indication of the one or more measurements via radio resource control (RRC) signaling (i.e., the BS may activate multiple TCI states at the UE through RRC signaling(s) [0052]). 
Regarding claim 14, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches receiving an indication of the one or more measurements via a control message ([0052]). 
Regarding claim 16, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches performing the one or more measurements on each TRP comprises: performing an L1 measurement on each TRP (i.e., The measurement result may have various data formats, such as L1-RSRP, Reference Signal Received Quality (RSRQ) and SINR, depending on the configuration from the BS, or the definition 
	Regarding claim 19, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches receiving the TRP indication comprises: receiving one or more respective device identifiers associated with the one or more selected TRPs ([0006]-[0007], [0125]).
Regarding claims 20, 30, Cheng teaches method for wireless communications at a base station wherein the base station typically includes memory and a processor to execute information stored in the memory, comprising: transmitting, to a user equipment (UE), an indication of one or more signal characteristics to be measured by the UE for communications between the UE and the base station (i.e. a method performed by a User Equipment (UE) includes receiving TRP information from a Base Station (BS), and communicating with a plurality of TRPs based on the TRP information, where the TRP information identifies a correspondence between the plurality of TRPs and a plurality of Downlink (DL) Reference Signal (RS) resources, and where the TRP information includes at least one of a plurality of TRP Identifiers (IDs) [0006].. TRP information and parameters associated to TRP information are read as “signal characteristics” [0050]-UE may perform CSI reporting/measurement based on the TRP information [0055], [0059], [0079]-[0080], wherein at least one signal characteristic of the one or more signal characteristics is associated with signal quality, signal timing, or both (i.e., the UE receives TRP information that includes identifiers for control resource set (CORSET), the UE performs CSI reporting/measurement based on the TRP information. The priority of the PDCCH candidates may be determined by (but not limited to) the quality of a CORESET.., when the UE receives multiple CORESETs from multiple TRPs at a slot or a non-slot, the UE may compare the most recent signal quality of the CORESETs, and perform BD and channel estimation based on the order of signal quality when the required number of BD or CCE channel estimation exceeds a threshold. In such a case, the UE may have a higher chance to decode the PDCCH because a PDCCH with a better signal quality has a higher priority to be decoded [0087]; receiving, from the UE, a report based at least in part on the one or more signal characteristics measured by the UE, the report being associated with one or more transmit receive point (TRP) candidates of a plurality of TRPs for communication with the UE (i.e., With the TRP information, the UE may know from which base station/TRP the transmitted DL RSs are received. In some implementations, the TRP information may be provided by the BS [0050].., a UE may perform CSI reporting/measurement based on the TRP information. For example, a UE (e.g., the UE 108 shown in FIG. 1) may transmit Uplink Control Information (UCI) including a CSI report to a BS (e.g., the BS 106 shown in FIG. 1), where the CSI report may include multiple measurement results, and each of the measurement results may include a CSI-RS Resource Indicator (CRI) and a measurement parameter set corresponding to the CRI [0046]-[0047], 
Cheng further teaches an RRC configuration may include a specific indication allowing the UE to enable or disable the abovementioned TRP related feature (e.g., performing RS selection based on the TRP information for transmitting a Beam Failure Recovery Request (BFRQ)) ([0081], [0127]-[0129]). But Cheng fails to specifically teach  receiving, from a base station and responsive to the report, a TRP indication that indicates one or more selected TRPs of the one or more TRP candidates for the communication.   
However, the preceding limitation is known in the art of communications. Tenny teaches at block 1306, the UE retunes its radio to that of each of the target TRPs' UL frequencies in turn and transmits beacons to each of the target TRPs on the respective target TRP's UL frequency during a transmission gap pattern as instructed by the serving TRP. AT block 1308, the UE retunes to the source TRP's UL frequency. At block 1310, the UE determines whether a handover signal has been received. If, at block 1310, no handover signal is received, the method 1300 may end. If, at block 1310, 1300 proceeds to block 1312 where the UE retunes its radio to the selected target TRP's UL frequency and begins communicating with the selected target TRP, after which, the method 1300 may end ([0071]-[0072]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have implemented the technique of Tenny within the system of Cheng in order to determine which TRP to select based on load balancing.                                                  
Regarding claims 21, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches the one or more TRP candidates comprises two or more TRP candidates, the method further comprising: selecting at least two of the two or more TRP candidates based at least in part on the report, wherein the TRP indication indicates the at least two selected TRPs for communication with the UE ([0051]-[0056]). 
Regarding claims 22, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches receiving the report comprises: receiving a ranking for each TRP of the one or more TRP candidates, and wherein selecting the TRP for communication with the UE comprises selecting the TRP based at least in part on the ranking associated with each TRP of the one or more TRPs ([0055]-[0056]).
Regarding claims 23, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches transmitting, to the UE, an indication of the plurality of TRPs on which the one or more signal charateristics are to be measured (i.e., the wireless communications network is more likely to direct the UE 12 to handover to a TRP with a larger number of beams ([0079]-[0081]).

Regarding claims 25, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches transmitting the indication of the one or more measurements comprises: transmitting an indication of a timing signal characteristics ([0050]).
 Regarding claims 26, Cheng in view of Tenny teaches all the limitations above. Cheng further teaches transmitting an indication of a signal quality characteristics ([0055], [0059]).

Claim 15, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Tenny further in view of Tooher et al. (US 2020/0305038).
Cheng teaches all the limitations above except and performing an L1 measurement on each TRP.
However, the preceding limitation is known in the art of communications. Tooher teaches network may indicate the need to perform L3 based handover e.g. via a handover command message or L2 reset command, a WTRU may then reset the L2 context, flush HARQ buffers and transmit a L3 re-establishment message or handover complete message ([0315]-[0316]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique 
Regarding claims 27, Cheng in view of Tenny further teaches all the limitations above except transmitting an indication of a TRP capability.
However, the preceding limitation is known in the art of communications. Tooher teaches upon reception of multiple TRPs, the WTRU may select one or more based on measurements, a signature sequence of the TRP transmitting the RAR, WTRU context sharing, timing of reception of RAR, TRP capabilities ([0260]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Tooher within the system of Cheng in view of Tenny in order to prioritize a TRPs whose capabilities better match the WTRU’s requirement.
Regarding claims 28, Cheng in view of Tenny further teaches all the limitations above except transmitting the indication of the one or more signal quality via RRC signaling ([0047]).
However, the preceding limitation is known in the art of communications. Tooher teaches radio resource control (RRC) ([0103]). Tooher further teaches enabling the network to manage available radio resources assigned to different WTRUs  ([0274]-[0275]]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Tooher within the system of Cheng in view of Tenny in order to optimize the sharing radio resources.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEAN A GELIN/Primary Examiner, Art Unit 2643